



ROSEHILL RESOURCES INC.
LONG-TERM INCENTIVE PLAN


FORM OF CASH PERFORMANCE AWARD GRANT NOTICE
Pursuant to the terms and conditions of the Rosehill Resources Inc. Long-Term
Incentive Plan, as amended from time to time (the “Plan”), Rosehill Resources
Inc. (the “Company”) hereby grants to the individual listed below (“you” or the
“Participant”) a Cash Performance Award (this “Award”), eligible to be earned in
an amount ranging from [____] to [___] of the Target Aggregate Award as set
forth below in this Cash Performance Award Grant Notice (this “Grant Notice”).
This Award is subject to the terms and conditions set forth herein, in the Cash
Performance Award Agreement attached hereto as Exhibit A (the “Agreement”), the
Cash Performance Award Vesting Criteria and Methodology attached hereto as
Exhibit B and the Plan attached hereto as Exhibit C, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
Participant:
 ____________________________________
Date of Grant:
 __________________________  (“Date of Grant”)
Target Aggregate Award:
___________________________ (“Target Aggregate Award”)
Target Quarterly Award
_________________                   (“Target Quarterly Award”)
Vesting Schedule:
Subject to the terms and conditions of the Agreement, the Plan and the other
terms and conditions set forth herein, except as otherwise expressly provided in
Section 2 of the Agreement, for each Performance Period (as defined below), you
will be eligible to earn a percentage of the Target Quarterly Award (which may
range from [___]% to [____]% in accordance with Exhibit B) (the “Quarterly Cash
Performance Award”) which shall vest on the applicable Payment Date (as defined
in Section 3 of the Agreement) provided that you remain continuously employed by
the Company or an Affiliate, as applicable, from the Date of Grant through the
end of the applicable Payment Date. The quarterly periods over which the
Company’s performance will be measured for purposes of applying the methodology
set forth in Exhibit B shall be from [_______] until [________] (each quarterly
period, a “Performance Period”).
For the final Performance Period ending [_____], you are eligible to earn a
Quarterly Cash Performance Award plus the Annual Catch-Up Award (as defined in
Exhibit B), upon the satisfaction of the aggregate performance criteria set
forth in Exhibit B, as determined by the Committee in its discretion.

By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Grant Notice. You acknowledge that you have reviewed in
their entirety and fully understand all provisions of the Agreement, the Plan
and this Grant Notice. You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee regarding any questions
or determinations arising under the Agreement, the Plan or this Grant Notice.
In lieu of receiving documents in paper format, you agree, to the fullest extent
permitted by applicable law, to accept electronic delivery of any documents that
the Company may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, account statements, annual and quarterly
reports and all other forms of communications) in connection with this Award.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which you have





--------------------------------------------------------------------------------





access. You hereby consent to all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents.
[Remainder of Page Intentionally Blank;
Signature Page Follows]



















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, effective for all purposes as provided
above.
ROSEHILL RESOURCES INC.






By: ____________________________
Name:
Title:






PARTICIPANT


By: ____________________________
Name:
Title:





--------------------------------------------------------------------------------





EXHIBIT A


CASH PERFORMANCE AWARD AGREEMENT
This Cash Performance Award Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice (the “Date of Grant”) by and between Rosehill
Resources Inc., a Delaware corporation (the “Company”), and _______________ (the
“Participant”). Capitalized terms used but not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
1. Award. In consideration of the Participant’s past and/or continued employment
with the Company or its Affiliates and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
effective as of the Date of Grant, the Company hereby grants to the Participant
this Award, which entitles the Participant to an amount equal to between [____]
and [_____] of the Target Aggregate Award set forth in the Grant Notice, based
on the achievement of the performance criteria set forth on Exhibit B, and
subject to the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan, which is incorporated herein by reference as a part of
this Agreement. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control. This Award is a Cash Award
granted pursuant to Section 6(i) of the Plan. Prior to payment, this Award
represents an unsecured obligation of the Company, payable only from the general
assets of the Company.
2. Vesting.
(a) Except as otherwise set forth in Section 2(b) or Section 2(c), the Award
shall vest in accordance with the vesting schedule set forth in the Grant Notice
based on the level of performance attainment with respect to the applicable
performance criteria provided in Exhibit B, which shall be determined by the
Committee in its sole discretion following the end of each Performance Period.
In the event of the termination of the Participant’s employment prior to the
Payment Date for the Performance Period ending [________] (the “Final Payment
Date”), but after giving effect to any accelerated vesting pursuant to
Section 2(b) and Section 2(c), any unpaid and unvested portion of the Award will
terminate automatically without any further action by the Company and will be
forfeited without consideration or notice.
(b) Notwithstanding anything to the contrary in Section 2(a), in the event that,
prior to the Final Payment Date, the Participant’s employment with the Company
or an Affiliate, as applicable, is terminated by the Company without Cause, by
the Participant for Good Reason, or due to the Participant’s death or Disability
(as each term is defined below), then, provided that the Participant (or the
Participant’s estate in the case of death) timely executes and delivers an
effective release of claims (within the applicable twenty-one (21) or forty-five
(45) day period specified in the release, which is not subsequently revoked) in
a form provided by the Company, the Quarterly Cash Performance Award for such
Performance Period shall vest based on actual performance, as determined by the
Committee for such Performance Period at such time that determinations are made
with respect to Cash Performance Awards held by other Company employees and will
be settled in accordance with the terms of this Agreement; provided that the
portion of the Quarterly Performance Award that shall vest shall be pro-rated
based on the number of days the Participant is employed by the Company during
the applicable Performance Period up to and including the termination date,
divided by the total number of days in the Performance Period.
(c) Notwithstanding anything to the contrary in Section 2(a) or Section 2(b), in
the event that, during the period immediately following a Change in Control and
prior to the Final Payment Date, the Participant’s employment with the Company
or an Affiliate, as applicable, is terminated by the Company without Cause (as
defined below) or by the Participant for Good Reason (as defined below), then,
provided that the Participant timely executes and delivers an effective release
of claims (within the applicable twenty-one (21) or forty-five (45) day period
specified in the release, which is not subsequently revoked)





--------------------------------------------------------------------------------





in a form provided by the Company, the Quarterly Cash Performance Awards for
each remaining Performance Period, including the Performance Period in process
on the termination date, and the Annual Catch-Up Award, shall vest, without
regard to continued service, based on the target level of performance and will
be settled in accordance with the terms of this Agreement. Notwithstanding any
term of this Award, if the Participant’s employment is terminated and the
Participant becomes entitled to receive any payment or benefit under an
employment agreement or other severance or incentive plan of the Company, this
Award shall not be taken into consideration in determining the amount of such
payment or benefit, except that there shall be no duplication of benefits.
For purposes of this Agreement, “Cause” shall mean: (i) the Participant’s
material breach of this Agreement or any other written agreement between the
Participant and the Company or an Affiliate, including the Participant’s breach
of any material representation, warranty or covenant made under any such
agreement, or the Participant’s breach of any policy or code of conduct
established by the Company or an Affiliate and applicable to the Participant;
(ii) the commission of an act of gross negligence, willful misconduct, breach of
fiduciary duty, fraud, theft or embezzlement on the part of the Participant;
(iii) the commission by the Participant of, or conviction or indictment of the
Participant for, or plea of nolo contendere by the Participant to, any felony
(or state law equivalent) or any crime involving moral turpitude; or (iv) the
Participant’s willful failure or refusal, other than due to disability, to
perform the Participant’s obligations pursuant to this Agreement, any employment
agreement with the Company or an Affiliate, as applicable, or to follow any
lawful directive from the Company, as determined by the Company; provided,
however, that if the Participant’s actions or omissions as set forth in this
clause (iv) of this definition are of such a nature that the Company determines
that they are curable by the Participant, such actions or omissions must remain
uncured thirty (30) days after the Company has provided the Participant written
notice of the obligation to cure such actions or omissions.
For purposes of this Agreement, “Disability” shall mean “disability” (or a word
of like import) as defined under any written employment agreement entered into
by and between the Participant and the Company or an Affiliate, as applicable,
or, in the absence of such an agreement or definition, a Disability shall exist
if the Participant is unable to perform the essential functions of the
Participant’s position (after accounting for any reasonable accommodation, if
applicable and required by law), due to an illness or physical or mental
impairment or other incapacity that continues, or can reasonably be expected to
continue, for a period in excess of 120 consecutive days or 180 days in any
12-month period, whether or not consecutive. The determination of whether the
Participant has incurred a Disability shall be made in good faith by the
Company.
For purposes of this Agreement, “Good Reason” shall mean: (i) a material
diminution in the Participant’s base salary (other than an across-the-board
reduction that affects similarly situated employees in substantially the same
proportion as the Participant) or authority, duties and responsibilities with
the Company or an Affiliate; provided, however, that if the Participant is
serving as an officer or member of the board of directors (or similar governing
body) of any member of the Company, an Affiliate or any other entity in which a
the Company or an Affiliate holds an equity interest, in no event shall the
removal of the Participant as an officer or board member, regardless of the
reason for such removal, constitute Good Reason; (ii) a material breach by the
Company of any of its covenants or obligations under this Agreement; or (iii)
the relocation of the geographic location of the Participant’s principal place
of employment by more than 75 miles from the location of the Participant’s
principal place of employment as of the date of this Agreement. Notwithstanding
the foregoing provisions of this definition or any other provision of this
Agreement to the contrary, any assertion by the Participant of a termination for
Good Reason shall not be effective unless all of the following conditions are
satisfied: (A) the condition described in clause (i), (ii) or (iii) of this
definition giving rise to such termination must have arisen without the
Participant’s consent; (B) the Participant must provide written notice to the
Company of the existence of such condition(s) within 30 days of the initial
existence of such





--------------------------------------------------------------------------------





condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for 30 days following the Company’s receipt of such written notice;
and (D) the date of the termination of the Participant’s employment with the
Company or an Affiliate, as applicable, must occur within 60 days after the
initial existence of the condition(s) specified in such notice.
(d) Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 2 and any written employment agreement
entered into by and between the Participant and the Company or an Affiliate, as
applicable, the terms of this Agreement shall control.
3. Settlement. As soon as administratively practicable following the Committee’s
certification of the level of attainment of the performance criteria for the
applicable Performance Period, but in no event later than 60 days following the
end of the Performance Period, the Company shall pay the applicable Quarterly
Cash Performance Award to the Participant in accordance with the Company’s
normal payroll procedures and subject to all applicable withholding taxes and
other authorized payroll deductions (such date of payment, the “Payment Date”).
Neither this Section 3 nor any action taken pursuant to or in accordance with
this Agreement shall be construed to create a trust or a funded or secured
obligation of any kind.
4. Non-Transferability. This Award and any rights therein to any Quarterly Cash
Performance Award shall not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution. Neither the
Award nor any rights therein to any Quarterly Cash Performance Award shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect against the Company and its Affiliates, except
to the extent that such disposition is expressly permitted by the preceding
sentence.
5. No Right to Continued Employment or Awards. Nothing in the adoption of the
Plan, the Grant Notice nor this Agreement shall confer upon the Participant the
right to continued employment by the Company or any Affiliate, or any other
entity, or affect in any way the right of the Company or any such Affiliate, or
any other entity to terminate such employment at any time. The grant of the
Award does not create any contractual or other right to receive a grant of
Awards or benefits in lieu of Awards in the future. Any future Awards will be
granted at the sole discretion of the Company. Unless otherwise provided in a
written employment agreement or by applicable law, the Participant’s employment
by the Company or any Affiliate, or any other entity shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Participant, the Company, any Affiliate, or other entity for any reason
whatsoever, with or without Cause or notice. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee or its delegate, and such
determination shall be final, conclusive and binding for all purposes.
6. Notices. All notices and other communications under this Agreement shall be
in writing and shall be delivered to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):
(a) If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):
Rosehill Resources Inc.
Attn: Legal Department
16200 Park Row, Suite 300
Houston, Texas 77084





--------------------------------------------------------------------------------





(b) If to the Participant, to the address for the Participant indicated on the
signature page to the Grant Notice (as such address may be updated by the
Participant providing written notice to such effect to the Company).
Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.
7. Agreement to Furnish Information. The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
8. Entire Agreement; Amendment. This Agreement, the Grant Notice and the Plan
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contains all the covenants, promises, representations, warranties
and agreements between the parties with respect to the Award; provided, however,
that the terms of this Agreement shall not modify the terms and conditions of
any employment, consulting and/or severance agreement between the Company (or an
Affiliate or other entity) and the Participant in effect as of the date a
determination is to be made under this Agreement. Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of the Participant shall be effective only if
it is in writing and signed by both the Participant and an authorized officer of
the Company.
9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
10. Successors and Assigns. The Company may assign any of its rights under this
Agreement without the Participant’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Participant and the Participant’s beneficiaries,
executors, administrators and the person(s) to whom this Award may be
transferred by will or the laws of descent or distribution.
11. Clawback. Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all Quarterly Cash Performance Awards hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.
12. Severability. If a court of competent jurisdiction determines that any
provision of this Agreement (or any portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of such provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.
13. Headings. Headings are for convenience only and are not deemed to be part of
this Agreement.
14. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Award is intended to be exempt from the applicable requirements of
the Nonqualified Deferred Compensation Rules and shall be limited, construed and
interpreted in accordance with such intent. For purposes of the Nonqualified
Deferred Compensation Rules, each Quarterly Cash Performance Award shall be
treated as a separate





--------------------------------------------------------------------------------





payment. Nevertheless, to the extent that the Committee determines that any
portion of the Award may not be exempt from the Nonqualified Deferred
Compensation Rules, then, if the Participant is deemed to be a “specified
employee” within the meaning of the Nonqualified Deferred Compensation Rules, as
determined by the Committee, at a time when the Participant becomes eligible for
payment of any Quarterly Cash Performance Award upon his or her “separation from
service” within the meaning of the Nonqualified Deferred Compensation Rules,
then to the extent necessary to prevent any accelerated or additional tax under
the Nonqualified Deferred Compensation Rules, such payment will be delayed until
the earlier of: (a) the date that is six months following the Participant’s
separation from service and (b) the Participant’s death. Notwithstanding the
foregoing, the Company and its Affiliates make no representations that any
portion of the Award provided under this Agreement is exempt from or compliant
with the Nonqualified Deferred Compensation Rules and in no event shall the
Company or any Affiliate be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with the Nonqualified Deferred Compensation Rules. The
Participant’s employment shall terminate on the date that he or she experiences
a “separation from service” as defined under the Nonqualified Deferred
Compensation Rules.
[Remainder of Page Intentionally Blank]











--------------------------------------------------------------------------------







EXHIBIT B


AWARD VESTING CRITERIA AND METHODOLOGY
This Exhibit B to the Grant Notice contains the performance requirements and
methodology applicable to the Award. Subject to the terms and conditions set
forth in the Plan, the Agreement and the Grant Notice, the amount of each
Quarterly Cash Performance Award and the Annual Catch-Up Award, if any, that
becomes due will be determined in accordance with this Exhibit B. Following the
completion of each Performance Period, the Committee shall have the sole
discretion to determine whether the applicable performance goals have been met.
Capitalized terms used but not defined herein or in the Grant Notice shall have
the same meaning assigned to them in the Agreement or the Plan.
A.
Performance Criteria

[________________________]
Minimum, Target and Maximum Levels
[___________________________________]




[Remainder of Page Intentionally Blank]































--------------------------------------------------------------------------------





Exhibit C


Rosehill Resources Inc. Long-Term Incentive Plan
[SEE ATTACHED]







